Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Information Disclosure statement (IDS), submitted on 07/24/2019 & 05/01/2020 have been received and considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-8, 10-11, 13, 15-18, 20-22, 24-26, 29-34, 36-39, 41-42, 44, 46, 48-50 & 53-55 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The art made of record Tatsuno US 2015/0086901 teaches short carbon fibers bonded with a thermosetting resin used in the manufacturing of a porous electrode base material (see abstract, title and [0002]).  The carbon particles can include graphite, flake graphite and spherical graphite [0072].
Yamazaki US 2015/0118558 discloses an electrode material and peripherally uses a spherical shape to reduce the amount of solvent during production [0068].
However, Tatsuno and Yamazaki fail to teach, suggest or render obvious the method of fabricating the electrode material required by independent Claim 1 or the electrode film described in independent Claim 32.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727